PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/817,084
Filing Date: 17 Nov 2017
Appellant: Rodney G. Long



__________________
Dwayne Rogge
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 21, 2021 from which the appeal is taken is being maintained by the examiner.

The following grounds of rejection are applicable to the appealed claims:
Claims 1-6 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 362,656 to Pheatt (“Pheatt”) in view of U.S. Patent No. 6,254,049 to Goehly (“Goehly”).

(2) Response to Argument
1. 	The combination of Pheatt and Goehly teaches a non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane. 
	As shown in Annotated FIG. 1 and FIG. 5 of Pheatt below, Pheatt teaches a base plane defined by a first end (1E), a second end (2E), and a median point (M). Pheatt also teaches a non-planar circular hook (b) configured to attach to a horizontal support cord component. The non-planar circular hook lies at an angle to the base plane. 

    PNG
    media_image2.png
    270
    350
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    166
    226
    media_image3.png
    Greyscale


The combination of Pheatt and Goehly is silent on the specific angles, and it does not explicitly teach the non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane.
	Claim 1, however, claims the non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane. Thus, the non-planar circular hook lying at an angle of 44.999999999999° of the base plane satisfies this claim limitation.
Pheatt appears to teach the non-planar circular hook lies at an angle of about 45° of the base plane (FIGS. 1, 3, and 4). 
Appellant has not shown patentable significance of the non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane, as opposed to the angle taught by Pheatt, which is about 45°. In other words, appellant has not shown patentable significance of the angle being 44.999999999999° rather than about 45°.
It is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)). Also, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supporting bracket of Pheatt such that the non-planar circular hook lies at an angle of greater than 1° and less than 45°, rather than about 45°, in order to facilitate attachment and removal of the bracket on the support wire, while improving its securement to the support wire (see, e.g., Pheatt pg. 1, lines 33-42). 
Appellant argues that the non-planar circular hook of Pheatt does not lie in any plane with respect to the base plane (see, e.g., declaration of Jim Broersma), but this argument is unpersuasive. Appellant’s own invention includes a non-planar circular hook that is in three dimensional space (see, e.g., FIGS. 9-16 of Appellant’s drawings). Thus, this argument is inconsistent with the claimed invention. Also, nothing in claim 1 says that the entire structure of the non-planar circular hook needs to lie in the same plane. Also, the non-planar circular hook of Pheatt clearly makes an angle with the base plane (see, e.g., Annotated FIG. 1 and FIG. 5 of Pheatt above).
For at least the reasons provided above, the combination of Pheatt and Goehly teaches a non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane.
2. 	The combination of Pheatt and Goehly teaches the non-planar circular hook includes a return hook portion configured to lock the supporting bracket to the horizontal support cord.
	Pheatt teaches the non-planar circular hook (b) includes a return hook portion that arcs arcing towards the base plane and configured to lock the supporting bracket to the horizontal support cord (FIGS. 1, 4, and 5; pg. 1, lines 27-29, 33-42). For example, Pheatt reads: 
It will be observed that the tie will yield somewhat to the swaying of the vines without becoming detached from the trellis wire, the hook c being prevented from slipping off the wire d by the loop a and spiral b, which act as a spring, pressing hook c to its proper position. The tie may be readily attached and detached at pleasure, thus facilitating and cheapening the operation of trimming and pruning vines (Pheatt at pg. 1, lines 33-42). 

	Appellant argues, “In the office action, Examiner’s failed to address this limitation” [sic] (Appeal Brief at pg. 7). The claim limitation, however, was clearly addressed in every Action that has been issued by the Office. Specifically, the claim limitation was addressed in the Final Rejection dated July 21, 2021 at pg. 3; in the Final Rejection dated March 9, 2021 at pg. 3; in the Non-Final Rejection dated August 20, 2020 at pg. 4; in the Final Rejection dated March 30, 2020 at pg. 3; and in the Non-Final Rejection dated December 20, 2019 at pg. 4.
3. 	The combination of Pheatt and Goehly teaches the normal hook lies at an angle of greater than 75° and less than 90° of the base plane.
Appellant contends “The Examiner erred in concluding that Pheatt explicitly teaches that the normal hook of Pheatt lies at an angle of greater than 75° and less than 90° of the base plane in their rejection of Claim 1” (Appeal Brief at pg. 7). Appellant’s contention is simply inaccurate. 
All of the Office Actions1 clearly stated that while Pheatt teaches a normal circular hook (c) lying in a plane at an angle to the base plane (FIGS. 1 and 3-5), “[t]he combination of Pheatt and Goehly is silent on the specific angles, and it does not explicitly teach… the normal hook lying in a plane at an angle of greater than 75° and less than 90° of the base plane” (see, e.g., Final Rejection dated July 21, 2021 at pgs. 4-5). The Actions went on to explain that although the claimed range is not explicitly taught by Pheatt and Goehly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bracket of the Pheatt and Goehly combination such that the normal hook lies in a plane at an angle of greater than 75° and less than 90° of the base plane (see, e.g., Final Rejection dated July 21, 2021 at pgs. 4-5).
	Specifically, claim 1 claims the normal hook lying at an angle of greater than 75° and less than 90° of the base plane. Thus, the normal hook lying at an angle of 89.999999999999° of the base plane satisfies this claim limitation. 
Pheatt appears to teach the normal hook (c) lies at an angle of about 90° of the base plane (FIGS. 1, 3, and 4). 
Appellant has not shown patentable significance of the normal hook lying in a plane at an angle of greater than 75° and less than 90°, as opposed to the angle taught by Pheatt, which is about 90°. In other words, applicant has not shown patentable significance of the angle being 89.999999999999° rather than about 90°. 
It is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)). Also, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supporting bracket of Pheatt such that the normal hook lies in a plane at an angle of greater than 75° and less than 90°, in order to facilitate attachment and removal of the bracket on the support wire, while improving its securement to the support wire (see, e.g., Pheatt pg. 1, lines 33-42). 

4. 	Appellant’s declarations were considered by the Office during prosecution, but the declarations fail to overcome the rejection of claim 1. 
The declarations of Rod Long and Jim Broersma filed July 9, 2021 were indeed considered by the Office during prosecution (see Final Rejection dated July 21, 2021 at pgs. 7-8). The declarations, however, do not show patentable significance of the normal hook lying in a plane at an angle of greater than 75° and less than 90° of the base plane, as opposed to the angle taught by Pheatt, which is about 90°. In other words, the declarations do not provide patentable significance of the angle being 89.999999999999° rather than about 90°. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600       
                                                                                                                                                                                                 { 3 }


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.








v


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Final Rejection dated July 21, 2021 at pgs. 4-5; Final Rejection dated March 9, 2021 at pgs. 4-5; Non-Final Rejection dated August 20, 2020 at pgs. 4-6; Final Rejection dated March 30, 2020 at pgs. 3-4; and Non-Final Rejection dated December 20, 2019 at pgs. 4-5.